Exhibit 10.29
 
CHANGE IN CONTROL AGREEMENT
 
This Change in Control Agreement (this “Agreement”), dated as of October 1,
2008, is made by and between The Chubb Corporation (the “Company”) and Richard
G. Spiro (the “Executive”).
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
determined that it is in the best interests of the Company and its shareholders
to employ the Executive as the Company’s Executive Vice President and Chief
Financial Officer; and
 
WHEREAS, the Executive desires to enter into this Agreement to address the
termination of the Executive following a Change in Control (as defined below) of
the Company;
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
 
1. Change in Control. For purposes of this Agreement, a “Change in Control”
means a Change in Control as defined under The Chubb Corporation Long-Term Stock
Incentive Plan (2004), as amended, or any successor plan as in effect
immediately prior to such event.
 
2. Conditions to Severance Benefits. The benefits provided for in Section 5
shall be payable or accrue to the Executive if (a) a Change in Control has
occurred and (b) the Executive’s employment with the Company has terminated
within two years after the Change in Control, other than termination by reason
of (i) the Executive’s death, (ii) the Executive’s retirement at normal
retirement age (“Retirement”) under the Company’s pension plan as in effect
immediately prior to the Change in Control, (iii) the Executive’s voluntary
termination other than for Good Reason, (iv) the Executive’s termination for
Disability (as defined in this Section 2) or (v) the Executive’s discharge for
cause.
 
Termination by the Executive of the Executive’s employment for “Good Reason”
shall mean termination by the Executive of the Executive’s employment,
subsequent to a Change in Control, because of:
 
(A) The assignment to the Executive, without the Executive’s express written
consent, of any duties inconsistent with the Executive’s positions, duties,
responsibilities, authority and status with the Company and its principal
subsidiaries immediately prior to such Change in Control, or a change in the
Executive’s reporting responsibilities, titles or offices as in effect
immediately prior to the Change in Control, or any removal of the Executive from
or any failure to re-elect the Executive to any of such positions, except in
connection with the termination of the Executive’s employment for Cause,
Disability, Retirement, as a result of the Executive’s death or by the Executive
other than for Good Reason;
 
(B) A reduction by the Company in the Executive’s base salary as in effect at
the time of such Change in Control;
 
(C) A failure by the Company to continue (or to replace with equivalent plans)
the incentive plans in which the Executive participated for the year immediately
preceding such Change in Control which are in effect at the time of such Change
in Control (the “Bonus Plans”) or a failure by the Company to continue the
Executive as a participant in such Bonus Plans (or equivalent plans) on a basis
which would entitle the Executive to receive under such Bonus Plans (or
equivalent plans) amounts at least equal to the average amounts the Executive
received pursuant to such Bonus Plans for the three years preceding such Change
in Control;
 
(D) The Company’s requiring the Executive to maintain the Executive’s principal
office or conduct the Executive’s principal activities anywhere other than at
the Company’s principal executive offices in the New York Metropolitan area,
including Somerset County, New Jersey;





--------------------------------------------------------------------------------



 



(E) The failure by the Company to continue in effect (or to replace with
equivalent plans) the Company’s retirement plans, life insurance plan, health
and accident plan, financial services plan, hospital-medical plan, dental plan,
or disability plan in which the Executive is participating or eligible to
participate at the time of such Change in Control, or the taking of any action
by the Company which would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such plans (or equivalent
plans) or deprive the Executive of any material fringe benefit enjoyed or to be
enjoyed by the Executive at the time of such Change in Control;
 
(F) The failure by the Company to obtain the assumption of the agreement to
perform this Agreement by any successor as contemplated in Section 7;
 
(G) Any purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination (as defined in
Section 7) satisfying the applicable requirements with respect to such Notice;
 
(H) A determination made by the Executive in good faith, whether before or after
the date the Executive is eligible for early retirement under the Company’s
pension plan, that as a result of such Change in Control the Executive is not
able to discharge the Executive’s duties effectively; or
 
(I) Any termination of this Agreement pursuant to Section 6 prior to the
expiration of two years from the occurrence of the Change in Control.
 
Termination of the Executive’s employment for “Cause” shall mean termination
because of (A) the willful and continued failure by the Executive substantially
to perform the Executive’s duties with the Company and its principal
subsidiaries (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness), after a demand for substantial
performance is delivered to the Executive by the Chief Executive Officer of the
Company, which specifically identifies the manner in which such executive
believes that the Executive has not substantially performed the Executive’s
duties, or (B) the willful engaging by the Executive in misconduct which is
materially injurious to the Company, monetarily or otherwise. For purposes of
this paragraph, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in or not opposed to the best interests of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
Notice of Termination from the Chief Executive Officer of the Company after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive’s counsel, to be heard before the Board of
Directors, and a finding that in the good faith opinion of the Board the
Executive was guilty of conduct set forth above in clauses (A) or (B) of the
first sentence of this paragraph and specifying the particulars thereof in
detail.
 
Termination of the Executive’s employment for disability shall mean termination
in accordance with the provisions of the Company’s long term disability plan as
in effect immediately preceding the Change in Control (“Disability”).
 
3. Notice of Termination. Any purported termination of the Executive’s
employment shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. No purported termination of the
Executive’s employment by the Company shall be effective if it is not effected
pursuant to a Notice of Termination satisfying the requirements of this
Section 3.
 
4. Date of Termination. “Date of Termination” shall mean (A) if the Executive’s
employment is terminated for Disability, 30 days after Notice of Termination is
given (provided that the Executive shall not have returned to the performance of
the Executive’s duties on a full-time basis



2







--------------------------------------------------------------------------------



 



during such 30-day period) and (B) if the Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given.
 
5. Severance Benefits. Subject to the conditions in Section 2, on termination of
the Executive’s employment, the Executive shall be entitled to the following
benefits:
 
(A) The Executive shall be entitled to an amount (the “Severance Compensation”)
equal to 2 times the sum of (i) one year’s salary at the annual rate in effect
at the time of the Change in Control and (ii) the average for the three calendar
years (or such lesser number of completed calendar years that the Executive was
employed by the Company as of the Date of Termination) preceding such Change in
Control of the Executive’s bonuses under the Annual Incentive Compensation Plan
(2006) (or successor plan) (the “Average Bonus Amount”), provided, however, that
(x) if the Date of Termination occurs prior to January 1, 2010, the Average
Bonus Amount shall be deemed to be $1,420,000; and (y) the Executive’s Severance
Compensation shall not be greater than the amount the Executive would have
received as salary and such bonuses from the Company had the Executive remained
in the employ of the Company from the Date of Termination until the Executive’s
normal retirement date under the Company’s pension plan (on the assumption that
the Executive’s salary would remain at the same annual rate as in effect at the
time of the Change in Control and that the Executive’s annual bonuses would be
the average of such bonuses for the three calendar years preceding such Change
in Control). The Severance Compensation will be payable in full six months after
the Executive’s separation from service, within the meaning of Section 409A of
the Internal Revenue Code (“Separation from Service”).
 
(B) The Company shall also pay to the Executive an amount equal to all legal
fees and expenses incurred by the Executive as a result of such termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce or retain any
right or benefit provided by this Agreement). Reimbursement of legal fees and
expenses must be made no earlier than six months after the Executive’s
Separation from Service and no later than the end of the year following the year
in which such fees and expenses are incurred. The amount of reimbursement
provided in one year will not affect the amount eligible for reimbursement in
another year. This right to reimbursement does not expire after a certain time
period and is not subject to liquidation or exchange for another benefit;
 
(C) The Company shall maintain in full force and effect, for the Executive’s
continued benefit until the earlier of (a) two years after the Date of
Termination or (b) the Executive’s commencement of full time employment with a
new employer, all life insurance, hospital-medical, dental, health and accident,
and disability plans in which the Executive was entitled to participate
immediately prior to such Change in Control, provided that the Executive’s
continued participation is possible under the general terms and provisions of
such plans and programs. In the event that the Executive’s participation in any
such plan or program is barred for any reason whatsoever, the Company shall
arrange to provide the Executive with benefits substantially similar to those
which the Executive is entitled to receive under such plan or program; and
 
(D) The Executive shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 5 be reduced by any
compensation earned by the Executive as the result of employment by another
employer after the Date of Termination or otherwise.
 
6. Term of Agreement. This Agreement shall have an initial term of two (2) years
from the date hereof and shall be automatically extended at the expiration of
said two-year period for successive two (2) year periods unless the Company
gives the Executive one year’s prior written notice that it is terminating this
Agreement at the expiration of the then current two year period.



3







--------------------------------------------------------------------------------



 



7. Successors: Binding Agreement.
 
(A) The Company will require any purchaser of all or substantially all of the
business or assets of the Company, by agreement in form and substance
satisfactory to the Executive to assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business or assets as aforesaid which executes and delivers the agreement
provided for in this Section 7 or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.
 
(B) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, divisees and legatees. If the Executive should
die while any amount would still be payable to the Executive hereunder if the
Executive had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s devisee, legatee or other designee or, if there be no such designee,
to the Executive’s estate.
 
8. Notices. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the signature page of this Agreement (as such
address may be updated by the applicable party in writing), provided that all
notices to the Company shall be directed to the attention of the Chief Executive
Officer of the Company, with a copy to the Secretary of the Company, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
 
9. Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and such officer as may be specifically designated by
the Board of Directors. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement; provided,
however, that this Agreement shall not supersede or in any way affect the
rights, duties or obligations the Executive may have under any other written
agreement with the Company. This Agreement shall be governed by, and construed
in accordance with, the laws (other than principles of conflicts of laws) of the
State of New Jersey.
 
10. Validity. The invalidity or unenforceability of any provision of this
Agreement in any respect shall not affect the validity or enforceability of such
provision in any other respect or of any other provision of this Agreement, all
of which shall remain in full force and effect.
 
11. 409A Compliance. This Agreement shall be interpreted, operated, and
administered in a manner so as not to subject the Executive to the assessment of
additional taxes or interest under Section 409A of the Internal Revenue Code.



4







--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.
 
THE CHUBB CORPORATION
15 MOUNTAIN VIEW ROAD
 
WARREN, NJ 07059
 

  By: 
/s/  John D. Finnegan


John D. Finnegan
Chairman, President and Chief Executive Officer
 
EXECUTIVE
 
    
Richard G. Spiro
 

  By: 
/s/  Richard G. Spiro


Richard G. Spiro



5



